Sam C. Cook, P. J.,
delivered the opinion of the court.
We deem it unnecessary to go into the detailed pleading and evidence in this case.
The plaintiff below, appellant here, sued the Director General of Railroads and the Yazoo & Mississippi Valley Railroad Company for an alleged libel.
The plaintiff was an ex-employee of the Yazoo & Mississippi Valley Railroad Company. He was discharged by this company, and sought a position with the Mobile & Ohio Railroad Company. The latter company asked for references from his former employer. Thereupon the plaintiff wrote the Yazoo & Mississippi Valley Railroad Company, asking it to forward—
“a statement, in writing, containing all the information you may have, or can obtain, as to my personal character, habits and ability, also the cause of my leaving the employ of your road, as shown by the record of your company, or as may appear, from the verbal or written statement of your officers, agents and employees.
“In consideration of your compliance with this request I hereby release your company from any and all liabilities for damages, of whatsoever nature, on account of furnishing the information above requested, which is to be used in determining my fitness for the position mentioned, and that the position mentioned was Tor employment in the capacity of switchman.’ ”
The defendant furnished the statement requested by the plaintiff, and the suit is based upon alleged falsity of this statement.
*71Tbe plaintiff therefore got wbat be asked for, and by tbe terms made by him be will not be permitted to maintain this suit. Tbe learned trial judge very properly directed a verdict for tbe defendant.

Affirmed.